PER CURIAM.
Appellant pleaded no contest to charges of purchasing and possessing the same cocaine, reserving the right to appeal the denial of his motion to dismiss the possession charge on the basis of Carawan v. State, 515 So.2d 161 (Fla.1987), and Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), decision approved sub nom., State v. Smith, 547 So.2d 613 (Fla.1989). See also Lends v. State, 545 So.2d 427 (Fla. 2d DCA 1989). Pursuant to the above authorities, the trial court erred in denying appellant’s motion to dismiss. Accordingly, appellant’s conviction and sentence for possession of cocaine is reversed. This reversal will not affect appellant’s conviction and sentence for purchasing cocaine.
Affirmed in part, reversed in part, and remanded.
SCHEB, A.C.J., and LEHAN and PARKER, JJ., concur.